NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

LAWRENCE WAYNE AMBURGEY,         )
                                 )
           Petitioner,           )
                                 )
v.                               )                    Case No. 2D19-242
                                 )
DEPARTMENT OF HIGHWAY SAFETY )
AND MOTOR VEHICLES, DIVISION OF)
DRIVER LICENSES,                 )
                                 )
           Respondent.           )
________________________________ )

Opinion filed October 2, 2019.

Petition for Writ of Certiorari to the
Circuit Court for the Sixth Judicial Circuit
for Pinellas County; sitting in its appellate
capacity.

J. Kevin Hayslett of the Law Offices of
Carlson & Meissner, Clearwater, for
Petitioner.

Christie S. Utt, General Counsel, and
Mark L. Mason, Assistant General
Counsel, Office of General Counsel,
Department of Highway Safety and
Motor Vehicles, Tallahassee, for
Respondent.

PER CURIAM.

              Denied.


NORTHCUTT, MORRIS, and SLEET, JJ., Concur.